  Case: 2:20-cv-00603-EAS-KAJ Doc #: 1 Filed: 02/03/20 Page: 1 of 5 PAGEID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,

      v.                                              CIVIL NO. 2:20-cv-603

RENNA L. STUTZMAN
a.k.a. Renna Henkle
7078 Township Road 94
Lewistown, OH 43333

JONAS H. STUTZMAN
7078 Township Road 94
Lewistown, OH 43333

LOGAN COUNTY TREASURER
100 South Madriver Street
Bellefontaine, OH 43311

OHIO DEPARTMENT OF TAXATION
150 East Gay Street, 21st Floor
Columbus, OH 43215

             Defendants.

                           COMPLAINT IN FORECLOSURE

             This Court has jurisdiction under 28 U.S.C. § 1345.

             On or about December 4, 2003, Renna L. Stutzman and Jonas H. Stutzman

(“the Stutzmans”) executed and delivered to the United States Small Business

Administration (“SBA”) a Note dated November 25, 2003, in the original amount of one

hundred eighty thousand and no/100 dollar ($180,000.00). A copy of the Note is
   Case: 2:20-cv-00603-EAS-KAJ Doc #: 1 Filed: 02/03/20 Page: 2 of 5 PAGEID #: 2




attached hereto as Exhibit A, and is fully incorporated and made a part hereof by

reference.

               The Stutzmans agreed to the following terms as set forth in the Note:

               In return for a loan, Borrower promises to pay to the order of
               SBA the amount of One Hundred Eighty Thousand and
               no/100 Dollars, interest on the unpaid principal balance, and
               all other amounts required by this Note. . . . Borrower must
               make all payments at the place SBA designates. Borrower
               may prepay this Note in part or in full at any time, without
               notice or penalty. Borrower must pay principal and interest
               payments of $754.00 every month beginning Five (5) months
               from the date of the Note. SBA will apply each installment
               payment first to pay interest accrued to the day SBA receives
               the payment and will ten apply any remaining balance to
               reduce principal. All remaining principal and accrued
               interest is due and payable Thirty (30) Years from the date
               of the Note.

See Ex. A, at ¶¶ 1, 3 (emphasis in original).

               The Stutzmans further agreed that the Note would be in default if, among

other specified conditions of default, they failed to “may a payment when due under

this Note.” Id. at ¶ 4.

               In order to secure the payment of said Note, on or about February 25,

2004, the Stutzmans executed and delivered to the SBA a Mortgage (“Mortgage”). Said

Mortgage was duly recorded in Book 703, Page 625, on February 26, 2004, in the Logan

County Recorder’s Office. A copy of the Mortgage is attached hereto and incorporated

by reference as Exhibit B.

               The Mortgage was secured by the real property described in Exhibit A to

the Mortgage, incorporated by reference herein (“the Real Property”). The Real


                                                2
  Case: 2:20-cv-00603-EAS-KAJ Doc #: 1 Filed: 02/03/20 Page: 3 of 5 PAGEID #: 3




Property is commonly known as 7078 Township Road 94, Lewiston, Ohio 43333, and

bears Parcel No. 51-032-00-00-024.

              The Mortgage is a valid and subsisting first and best lien upon the Real

Property, subject only to the lien of the Logan County Treasurer for real estate taxes

and/or assessments.

              The conditions of the Note and Mortgage have been broken by virtue of

the Stutzmans’ failure to make payments as required by the Note and Mortgage and

they are currently in default.

              SBA has declared the entire indebtedness due on the Note and secured by

the Mortgage to be immediately due and payable.

              The following sums are due to the SBA:

        (A)     Unpaid principal                             $126,348.96

        (B)     Accrued interest                             $39,879.35

                TOTAL (as of January 31, 2020)               $166,228.31


              As of January 31, 2020, there is a total amount of $166,228.31 due and

owing to Plaintiff. See Certified Statement of Account, attached hereto as Exhibit C.

              SBA is entitled to have the Mortgage foreclosed, the equity of redemption

of all Defendants having an interest in the Real Property forever cut off and barred, and

the Real Property sold with the proceeds of sale applied upon the indebtedness owing

SBA.




                                            3
  Case: 2:20-cv-00603-EAS-KAJ Doc #: 1 Filed: 02/03/20 Page: 4 of 5 PAGEID #: 4




             The defendant, Treasurer of Logan County, Ohio has or may claim some

lien or interest in said mortgaged premises by reason of unpaid real estate taxes or

assessments thereon pertaining to Parcel Number 51-032-00-00-024.

             The defendant, Ohio Department of Taxation, has or may claim some lien

or interest in the Real Property by reason of a Certificate of Judgment filed on August

22, 2014, in Case No. SL 14 08 0731.

      WHEREFORE, the United States of America prays:

             a. That the Court find there is due and owing to the United States of
                America on the mortgage indebtedness of the Stutzmans as of January
                31, 2020, the principal sum of $126,348.96; plus interest in the amount
                of $2,336.17; plus outstanding interest in the amount of $37,543.18; for
                a total sum due and owing to the United States of America of
                $166,228.31, as of January 31, 2020; together with interest accruing at
                the rate of $9.73 per day from January 31, 2020, to the date of
                judgment, plus interest thereafter at the legal rate for judgments
                provided by 28 U.S.C. § 1961, plus all costs, disbursements and
                expenses until the date of sale;

             b. That the Court find said mortgage of the SBA is a good, valid, and
                subsisting first lien against the real property described in said
                mortgage, subject only to any lien of the Logan County Treasurer for
                real estate taxes and/or assessments;

             c. That the Court find the SBA is entitled to the foreclosure of said
                mortgage and the equity of redemption therein;

             d. That defendants herein named be required to establish their respective
                claims and liens, if any, pertaining to the Real Property, or be forever
                barred from asserting the same;

             e. For an order foreclosing the Mortgage and equity of redemption as set
                forth herein, determining the validity of all other claims and liens
                against the mortgaged premises, and subjecting the mortgaged
                premises to sale free and clear of the liens and claims of the parties to
                this action, for the purpose of satisfying the claim of the United States
                of America;


                                            4
Case: 2:20-cv-00603-EAS-KAJ Doc #: 1 Filed: 02/03/20 Page: 5 of 5 PAGEID #: 5




          f. That the priority of liens against the real property be determined by
             the Court, and the proceeds of sale of said real property, after proper
             court costs, be distributed among the owners and holders of liens
             against said real property in their order of priority as determined by
             the Court; and

          g. For all further and proper relief, both legal and equitable, to which the
             parties hereto may be entitled.

                                             Respectfully submitted,

                                             DAVID M. DEVILLERS
                                             United States Attorney


                                             s/Leah M. Wolfe
                                             LEAH M. WOLFE (0093299)
                                             Assistant United States Attorney
                                             Attorney for Plaintiff
                                             303 Marconi Boulevard, Suite 200
                                             Columbus, Ohio 43215
                                             Telephone: (614) 469-5715
                                             Facsimile: (614) 469-5240
                                             E-mail: leah.wolfe@usdoj.gov




                                        5
I
             Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-1 Filed: 02/03/20 Page: 1 of 2 PAGEID #: 6



                             EUs
                                                          U.S. Small Business Adminstration                  Drte: NoYcDbcr 25, 20[.1

                                                                         Norn                                Loro Amoutrt: $1t0,00O.00
                             1953
                           lsTR                                 (SECURED DrsAsrER LoaNs)
                                                                                                             Atrourl Itrterest R.rtet Ltl2o/"
    Conlrol #     3                                                          Lorlr #

    I.   PROMISE TO PAY: In rctum for a loar, Borrowcr promises to pay to the order of SBA the amount
                                                                                                             of Ore Hupdrcd Elqhtv
               d         Dollars, interest on the unpaid principal balaoce, and all other amounts required ty tt is Not."

    2.   DENN                  r A) "Collaleral " means a,ry property taken as security for payment of this Note or any guarartec
                                                                                                                                  of this Note. B)
                            means cach p€rson or entity that signs a guarantee of pa)mcnt of lhis Note. C) ..Loa[ Documents"
                                                                                                                             means the documents
         related to          loan signed by Borrower, any Guara.tor, or a[yone who pledges collateral

    3,   PA                 TERM
                            S: Borowea must make all payments at the place SBA designates. Borrowcr may p,epay this Note in part or
                                                                                                                                            in full
         at any     without noticr or penalty. Bonower must pay principal and interest paymeDts of $79.00 every
         months
                                                                                                                      Eg!.ll! b€Sinning Fivc (5)
                     the datc of the Nor€. SBA will apply each i nstall ment pa).mcnt first to pay intercst accrued to the
                                                                                                                           day SBA rcceives the
         pa)ment an will then apply any remai[ing balance to reduce principal. All remaining principal
                                                                                                          and accrued interest is du€ atld payablc
                           from the date of th€ Note.

    4.   DEFAUL              Borronvcr is in default under this Notc if Bonower does not make a payment when due under this Note,
                                                                                                                                         or if Borrower:
         A) Fails to                with ary provision ofthis Notc, the Loan Authorization ud Agreement, or other Loan Documents; B) Defaults
                                                                                                                                                       on
         any other          A loan; C) Sclls or otherwisc transfcrs, or docs not pr€serve or ascount to SBA,S satisfaction for, aoy ofth€ Collateral
                                                                                                                                                        or
         its                 D) Does not disclose, or anyone actirg on their behalf does not disclose, ary material fact to SBA; E) Makes,
                                                                                                                                               or anyone
         actlng on            behalfmakes, a materially false or misleadinS representation to SBA; F) Defaults on any loan ol agreement with another
         creditor,    if        believes the default may rnaterial ly affecl Borower's ability to pay this Note; G) Fails to pay any taxes when due;
                                                                                                                                                       H)
         Becomes             subject of a proceeding under any bankruptcy or insolvency law; I) Has a receiver or liquidator appointed
                                                                                                                                          for a!|y part of
         their                or prop€rty; J) Makes an assignment for the benefit of creditors; K) Has any adverse cha[ge in financial condi tion or
         business                  th6t SBA believes ntay materially affect Borrower's ability to pay this Not€; L) Dies; M) Reorganizes, merges,
                           , or otherwise changes ownership or business structure wilhout SBA's prior written consent; or, N) Becomes the subject of
         a   civil or               action that SBA believes may materially affect Borrower's ability to pay this Note.

    5.   SBA'S             HTS IF TIIERE IS A DEFAULTT Without flotice or demand and without giving up any of its riShts, SBA may:
         A)                         payment of all amounts owing under this Notc; B) Have rccourse to collect all amounts owing fiom any Bo[ower
         or                 C) File suit and obtain judgment; D) Take p,ossession of any Collateral; or, E) Sell, lease, or otherwise dispose of, any
         Collatcral        public or privatc salc, with or wi thout advertisem.nt.

    6.   SBA'S G                     PowERS: without notice and wirhout Bonower's conscnt, sBA may: A) Bid on or buy the collateral at its sale
         or the sal€          alother lienholdet, al atly price it chooses; B) Collect amounts due unds this Note, enforcc the terms ofthis Note or any
         oth€r Loan                     and preserue or dispose ofthe CollateBl. Among oth€r things, the expenses may include payments for property
         taxes,            li€ns, insurance, appraisals, environmental remediation costs, and reasonable attomcy's fecs and costs. lf SBA incu6 such
         exp€nscs,          may demald immediate reimbursement from Borrow€r or add the expenses lo the principal balance; C) Release anyone
         obligaled          pay this Note; D) Compromise, release, renew, extend or substitute any of the Collateral; and E) Take any action nccessary
         lo protect            Collateral or collect amounts owing on this Notc

    7,   WHEN           fDEN       LAT APPLIES: When SBA is the holder, this Note will be interpreted and enforced under federal law, including
         SBA rcgu          ons. SBA may use state or local procedures for filing papers, rccording documents, giving notice, foreclosing liens, and other
         purpos€s.          using such procedures, SBA does not waive any fedeBl immunity from state or local control, p€nalty, tax, or liability. As
         to this N          Borrowcr may nol claim or assert against SBA any local or state law lo deny any obligation, defeat any claim of SBA, or
         pre€mpt                law




                                                                                                                                           A


    SBA FORM I17 B             Pr€vioE   ditioN onsol.c                                                                                              Pat!    I
                                                    a^
        Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-1 Filed: 02/03/20 Page: 2 of 2 PAGEID #: 7


  8    cENERAL PRovlslo-nr, n,                 o,touats  and entrties signin, ,n,, *o," ur" ro,n,,r*veraly          rtable. B.) Bonower waivcs all
       suetyshipdcfenses. c) Borrower must sign all documenls required at any time
                                                                                         to comply with the Loan Documents and to enable sBA
       to ac4uire' perfecl' or maintain sBA's liens on collateral. D) SBA may exercise any
                                                                                               of its righls separately or together, as ma11y times
       and in any order ir chooses. sBA may d.elay or.forgo enforcing any oiits rights without giving                         -Ey
                                                                                                            up any ofthem.        Borrower may not
       use aa oral statement of sBA to contradict or alter the w ttenierms
                                                                              ofthis iote. F) Ifanypan ofthis Note is unenforceable, all other
       parts remain in effcct G) To thc extcnt allowcd by law, Borrower waives all
                                                                                     demands and noiices in conncction with this Notc, including
       presenment, demand, protest, and notice ofdishonor. Botrower also waives
                                                                                     any defenses based upon any claim that SSA aia not obtain
       any guarantec; did not obtain, perfect, or mainlain a lien upon collateral; impaired
                                                                                             Collateral; or iid noi obtain the fair market valuc of
       Collateral at a sale. H) SBA may sell or otherwise traNier this Note.

 9     MrsUsE oF LOAN FUNDS: Anyone who wrongfully misapplics ary proce€ds ofthe loan will
                                                                                           be civilly liable to sBA for                   oDc and
       one-half timcs the proceeds disbursed, in addirion to othcr remcdies allowed by law.

  t0   Bo- RRowER's NAME(S) AND SIGNATURE(S): By signing bclow, each
       obligation and full liability under the Note as Bonor er. - -
                                                                     individual or entity acknowledges and accepts p€rsonal



 o*,aux       4        a^r"&a-,lx^-,                  rog]-.
                                                                                    L. Stutzman


                                                                            J          Stutzman




SBA FORM 147 B (5-00) Previous   .diliolr obsotet                                                                                           Page 2
           Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-2 Filed: 02/03/20 Page: 1 of 5 PAGEID #: 8

    MAIL A}.IY
   U.S. SMA
   801 Tom M
                     orrcE oF       oeret
               BUSINESS ADMINISTRATION
                                               rO                                           oo            ^tJ
                  Drive, Suite 120
   Birmingham,  labama,352l I
                                                                                              ,r tl$r-
                                                                                          ttIP} Osrnrr            OF OHIO
   THIS INSTR
                                                                                                                   HAHSON                     5p
                     ENT PREPARED BY AND MAIL TO:                                              LOGATI COU NTY RECORDER
   Tcrry J.         , Attomey/Advisor                                               D e004001943                               0R 70 3/ 6?5
   U.S. SMA         BUSINESS ADMINISTRATION                                        PAI'I Date 0?/?(./? 004                  Time 11 : 05:40
                                                                                   Reeord inq FeeE:                                   5e.00
   Onc               Place, Suite 300
                                                                                                                 'il - a<   'o+
   Atlanta,            30308
   (404)347 -377                                                                                                                         Na\h

   STUTZMAN,            L. and Jonas H
   # 3528-          Loan No

                                                                                             SPACE   AAOVEIHIS tINE FON RECOBOEF'S
                                                                                                                                   USE

                                                                  MOTTGAGE
                                                                     @irect)
           This              made and €ntered into rhis Zth
                                                             day of February 20O4, by and between
  tide as Jonas             and Renna L. Stutzrnan, who acqui                                        J onas H. Stutmlan, who acquired
  kwistown,                                                    red title as Renna Henkle, husband and
                       43333 (hereinater referred to as mongagor)                                       wit'e, 7078 Township Road 94,
  of the                                                          and the Admidstrator of the Small
                        of the United States of America (hereinafter                                Business  Adninistration, an agmcy
  busin€ss at                                                          referred to as mongagee), who maintains
                     Tom Manin Drive, Suite I 20, Birmingham,                                                    an oflice and place of
                                                                      Alabana, 35211

                              , that for the consideration hereinafter stated, receipt
  hereby               sell, grant, assign, and con vey                                of which is hereby acknowledged, the
                                                           unto the mongagee, his successors and assigns,                      mongagor does
  property            and being in the County of I-og"n                                                       a.ll of the following described
                                                            , State of Ohio:
  Described in            "A" attached hercto and rnade a pan hermf.


 Togerher          and including all buildings, all fixtures
 refrigerating,                                                 including but not limited to all plumbiDg,
                               , alr conditioning apparatus, and elevators (the                                  heating, lighting, vendlatiog
 hcrein                                                                          mongagor hereby declaring that it is intended
                       shall be deemed to have been permanently                                                                    thar the iterDs
 existing                                                             installed as pan of the rea.lty), and all
                     the herEditameds and appunenances                                                          rmprovemenB now or hereafter
                                                              and all other rights thereuto belonging,
 reversion and                re[rainder and remainders, all rights                                        or rn anywise appenaini ng, and the
 properry (prov                                                      ofredemplion, and the rents, issues, and prolits
                        howeyer, that the rnongagor shal I be                                                            of the above described
 issues, and
                                                                enutled to the poss€ssion ofsaid property
                      until defaulr hereunder) To have and                                                   and to collect and retain the ren$,
                                                                 to hold the same unto the mongagee
 rmngagee              tn fee simple or such other estate,                                                and the suocessors in interest of the
                                                             if any, as is stated herein.
            The             covenants thathe is lawfully seized and possessed
 the sarne is       from all encumbranc€s excapt as hereinaboye                of and has the right to sell and convey said property;
                                                                 recited; and thar he hereby binds himself                              that
 to warra.nt       defend the d e aloresaid hereto                                                            and his succcssors in interest
                                                    and every pan thereof against the
                                                                                         claims of all persons           whomsoever.
       This                  ts   given to secure the payrn€nt of a promrssory
                                                                    r          nole dared November 25. 2003 in the principa.l
$1E0.000.m           maturing     o, No""ln*i iS. iOIi                                                                        sum of

           The              covenanb and agrees as follows

        a.          He wiu promPtly Pay the indebtedness
provided.                                                evidenced by said promissory note at the
                                                                                                  tirnes and in the manner therein


           b        He will pay all taxes, assessments water
for which
                                                             rates, and other    gover nental or municipal charges, fines, or impositions,
                      has not been made herein before and
                                                       ,     will promptly      deliver rhe official rec€ipts therefor to the said
                                                                                                                                   mortgagee.
           c.       He will pay such expenses and fees as may
the fees of                                                      tc inqtrred in the protection and. mainEnaDce ofsaid propeny,
                  anomey employed by the r,ngagee                                                                              including
                                                            foi the cottection          rr'Ji'"r,r," indebaedrcss hereby secured,
                                                                                 "i.ly                                                         or for


                                                                                                                                          B
        Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-2 Filed: 02/03/20 Page: 2 of 5 PAGEID #: 9



foreclosure by rnortgagee's salc, or court proc€€dings, or in any other litigation or proceeding affecting said premises. Attomeys'
fees reasonably incurred in any other way shall be paid by the mortgagor.

         d.       For better security ofthe indebtedness hereby secured, upon the request of the mortgagee, its successors or assigns,
he shall execute and deliver a supplem€nta.l mongage or nDngages covering any additions, improvements, or betterments made to
the propeny hereinabove described and alt property acquired by it after the date hereof (all in form satisfactory to mortgagee).
Furthermore, should mortgagor fail to cure any default in the payrnent of a prior or inferior encumbrancc on lhe prope(y describ€d
by this instrunEnt, rnongagor hereby agrees to permit rnortgagee to cure such default, but rnortgagee is not obligated to do so; and
such advancrs shall becorne part of the indebtedness secured by this instrument, subject to the same terrrs and conditions'

         e.       Tlte rights created by this conveyancc shall rcmain in full force and effect during any postponement or extension
of the tinre of payrnent  of the indebtedness evidenccd by said promissory note or any Part thereof secured hereby.

         /.         He will continuously maintain hazard insurance, ofsuch type or types and in such amounts as the mortgagee m:ry
from tinle  to tinre require on the improvernents now ot hereafter on said propcrty, and witt pay promPtly when due any Premiums
therefor.  All  insurance  shalt be caried in companies acceptable to mongagee and the policies ard renewals thermf shall be held by
nDrtgagee and have attached thereto loss payable clauses in favor of and in form acceptable to the mortgagee. In event of loss,
rnortgagor will give immediate notice in writing to mongagee, and mongagee may make proof of loss if not made PrornPtly by
mongagor, aad each insuraoce company concerned is hereby authorized and directed to mrke Payment for such loss directty to
mongagee iDstead of to mortgagor and rno(gag€e joirtly, and the insurance proce€ds, or any part thereof, rnay be ,pplied by
rmrtgagee at its option eith€r to the reduction of the indebtedness hereby secured or to the restoration or repair of the Property
damaged or destroyed. In event of forecloslrc of this rprtgage, or other ra$fer of title to said prop€ny in extinguishment of the
 indebtedness secured hereby, alt right, titte, and int€rest of the rnortgagor in and to any insurance policies then in force shall pass
 to the purchaser or rnortgagce or, at the option of the mongagee, may be surrendered for a refund.

         g.         He will keep all buildings and other impmvenrnts on said property in good repair and conditiotr: wilt permit,
 cornmit, or suffer no waste, inpsinnent, deterioration of said property or any pan thereof; in the event of faiture of the rnongagor
 to ke€p the buildings otr said premises and those erected on said premises, or improvenrnts thereon, in good reprair, the nnrtgagee
 may make such repairs ,s in its discretion it may deem necessary for the pmper preservation thereof; and the futl amount of each
 and every such payment shdl b€ imm€diately due and payable and shall be secured by the lien of this rnortgage.

          /r.      He will not voluntarily creste or permit ao be crcatcd against the property subject to this rmngage any lien or liens
 inferior or superior to the licn of this mongag€ without the written conscot of the npngagee; and funhcr, he will kcep and maintain
 the same free from the claim of all persons supplying labor or rnaterials for construction of any and all buildings or improvem€nts
 now being erected or to be erected on said premises.

          i.       He will not rent or assign any part of the rent of said rnongaged propeny or dennlish, or remove, or substantially
 atter any building without the written cons€nt of the mongagee.

          j.       All awards ofdarEges ir connection with any condemnation for public use ofor injury to any ofthe propeny subject
 to this mongage are hereby assigncd and shalt b€ paid to mo(gagee, who may apply the sarne to payrrent of the installrnents last due
 under said note, aod mongagee is hereby authorized, in the name ofthe m)ngagor, to execute and detiver valid acquittances thereof
 and to app€al from any such award.

          t<.      The fix)ngagee shall havc the right to insp€ct the mortgaged premises at any reasonable time.

 Z.        Default in any of the covenants or conditions of this instrument or of the note or loan agreement secured hereby shall
  terminate the nrongagor's right to possession, use, and enjoyment of fte propeny, at the option of the mortgagee or his assigns (it
  being agreed that the mongagor shall have such right until default). Upon any such default, the mortgagee shall become the owner
  ofall of the re s atrd profits accruing after dcfault as security for the indebtedness sccured hereby, with the right to enter upon said
  propeny for the purpose of collecting such rents and profits. This instrurnent shall operate as an assignment of any rentals on said
  property to that extent.

  3.       The rnortgagor oovenants and agrees that if he shall fail to pay said indebtedness or any part thereof when due, or shall fail
  to perform any covenant or agreement of this instrument or the promissory note secured hereby, the entire indebtedness hereby
  secured shall immediately become due, payable, and collectible without notice, at the option of the rnongagee or assigns, regardless



                                  ao                                 2,            oo
                                                                            D 4004001943                          0R 703/6e6
             Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-2 Filed: 02/03/20 Page: 3 of 5 PAGEID #: 10

 STUTZ MAN Renna
 3s28-00009          / DLH
                               L.   and   r""!1. O
                             65't937 40-0'1
                                                                                             oo
 of maturity,          the mongagee or his assigns may before or after entry sell said property
                                                                                                without appraiserrent (the mortgagor having
 waived and            gned to the mortgagee a.ll rights of appraisement);

              (D      judicial sale pursualt ro the provisions of   2E U.S.C. 2001 (a); or

              OD      the option ofrhe mortgagee, either by auction or by solicitation of
                                                                                          sealed bids, for the h ighest and b€sr bid complying
 with the        of sale and manner of paynrnt specified in the published notice ofsale, firsr gi
                                                                                                      ving four weeks' notice of thc tirrE,
 terrns, and        of such sa.le, by adverti sement not less than once during each of said four weeks
 distributed in the county in which said
                                                                                                              in a newspaper published or
                                             Propeny is situated, all other notice being hereby waived by the mongagor (and said
 mongag€e       any person on behal I of said mongagee, may bid with the unpaid
                                                                                    ildebtedness evidenced by said note). Said s3le shall
 be held at or    lhe propeny ro be sold or at the Federal , counly, or city courthouse
                                                                                          for the couuty in which the property is located
 The              is hereby authorized to execute for and on behalf of the mortgagor and
                                                                                                to deliver to the purchaser at such sale a
 sufficient              of said propeny, which colveyance shall contain recitals as to the happening
                                                                                                             of rhe default upon which the
 execution of      power of sale herein granted depends; and the said mortgagor
                                                                                   hereby constitutes arld appoints the mongagee or any
 agent or            of the mongagee, tre ageDt and anomey in fact of said mortgagor to make
                                                                                                         such recitals and io cxecute said
 conveyance        hereby covenants and agrees that the recitals so made shall be effectual
                                                                                                 to bar all equity or ri ght of redemption,
 homestead             and all other exemptions of the mongagor, all of which are hereby expressly
                                                                                                              waived and conveyed to the
mortgagee

             (III)       any other approPriate action pursuant to state or Federal statute either
                                                                                                  in srate or Federal court or otherwise lbr
the                   of the propeny.

ln the event  a sale as hereinaboye provided, the mongagor or any person in possession
                                                                                           under the mongagor shall then becorne
and be        holding over and shall fonhwith del iver possessiol to the purchaser at such
                                                                                             sale or be summarily dispossessed, in
accordance nr   the provisions of law applicable to tenants holding over. The power
                                                                                    and ageocy hereby granted arE coupled with an
interest and   irrevocable by death or otherwise, and are granted as cumulative to the rernedies
                                                                                                 for collection of said indebtedness
provided by

4.           The              of any sa.le of said property in accordance with the preceding paragraphs shall
                                                                                                              be applied first to pay the costs
and expenses           said sale, the expcnses incurrd by the mongagee for the purpose
                                                                                             of protecting or maintaining said property, and
reasonable                 ' fees; secondly, to pay the indebtednGs secured hereby; and thirdly, to pay any surplus or
                                                                                                                         excess to the person
or Persons               entitled thereto

5.           In the          said propeny is sold at a judicial foreclosure sale or pursuant to the power
                                                                                                          of sa.le hereinabove granted, and the
Procds        are       sufficiert to pay the totd indebtedness      secured by this instrument and evidenced by said
mongagee wi                                                                                                                Promrssory note, the
                      be endtled to a deficiency judgrnent for the    amout of the d$ciency v,ilhou regard to appraisement.
6.           In the         the mongagor fails ro pay any Federal, state, or local tax assessment, income
                                                                                                             tax or other tar lien, charge, fee,
Or   other              charged against the properly, the mortgagee ls hereby authorizd at
                                                                                                his option to pay the sarE. Any sums so paid
by the                   shall be added to and become a pan of the principal amount of the indebtedness
                                                                                                               evidenced by said note, subject
to the same              and conditions. If the mongagor shall pay and discharge the indebtedness
                                                                                                      evidenced by said promissory note, and
shall pay such             and shall discharge all taxes and liens and the costs, fees, and expenses ofmaking,
                                                                                                                  enforcinB, and ex€cuting this
mongage,              this nnngage shall be canceled and surrendered.

7.           T}ne             herein contained sha.U bind and the benefits and adv antages shall inure to the respective
                                                                                                                         successors and assigns
of the panies                Whenever used, the singular number shall include the plural the plural the
                                                                                           ,                singular, and the use of any gender
shall include          genders

8.       No               of any covenant herein or of the obligation secured hereby shall at any time there3fter be held to bc a waiver
the terms
                                                                                                                                         of
                       or of the note secured hereby.

9          In           with scction l0l.106 ofthe Rules and Regulations ofthe Sma.ll Business Administrarion
                                                                                                                         I   13   C.F.R. lol . 106],
this i[strument rs to be construd and enforced in accordance with applicable Federal law.



                                                                                D e004001943                          oR 703/6?7
                                                                         3
      Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-2 Filed: 02/03/20 Page: 4 of 5 PAGEID #: 11



                                                            provision or portion of this instrunrent invalid or unenforc€able shall not
tO.        A judicial decree, order, orjudgment holding any
in   _v   *"y l*p"i, or prectude the enfoicenrent of the remaining provisions or Ponions of this insuurnent.
       Any written notice to be issued to the mongagir pllllTt
                                                                                         instrunEnt shall be addressed to the
11.                                                    -l::g: t9 the provisions of this
morrsasor at 707g rownship noJ g+, Le*irto*o, biio            and any written notic€  to be issued to the mongagee shall be
                monsagee ar 80t rom Manin Drive, suite 120 Birmingham,    Alabama,   35211.
"il'rirfiI.,r,"
                                                                                         has accepted delivery of this
        IN WTTNESS WHEREOF, the rnorlgagor has execured this instrument and the mongagee
instrument as of the day and year aforesaid'




 STATE OF                 .o                            )
                                                        )ss.
                                                        )                            L.
 COUNTY OF


 a Notary Public in and for       said County and State,    do hereby         I     H. Stutzman
 c4rtify that                              and &!e!--H.-S!U!zmen
 personally                      me this day and acknowledged that
 they                            executed the foresoins ilst urnent.
                                          this  ae-s7JfE     day or
                                                                                           |lAR 1 T   ZOO4




     Notary
                                                                                          LE G AL D E PT
     My




                                                                                  D e004001943                    0R 703/6?0




                                     oo                                 4',               oo
    Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-2 Filed: 02/03/20 Page: 5 of 5 PAGEID #: 12

                               oo                                              ao         iiid,:r
                                                                                          1:t:it!,

                                                                                        i{r,i.i{i
    N         STUTZMAN. Benna L. and
                                     Jonas H.                                          ti[a:,
    Co        No. / Loan No: 3528-OOOO9
                                        /



                                                      EXHIBIT    'A"



                                                                               Waslrington and
                                                                           an( ,nom psniculafly



                       sr o railroad spitc iri ftc etllcr
                                                           ofTownship Rood No. 94 at
                      corncr of Chgles L. Howard,s                                           rhc
                                                         232.71 *te lnrcL Blid rEi lroad
                 sl& t I + l8 as slxiwn I'I Lo$n Counry                                       spik
            : thcra.Mth said Howard's
                                                             Enginccdi Ficld Booh No.
                                            mah line. N. 60 degrcce 56' E, 520.6              57t, Page
                in rhc I.C.&E Tracdon Conipany                                          fcct to a
                                                       s (Stac of Ohio) tiehr ofway
         a        d 18.0J fcct; tlrcnce *ith said righr ofnay                             lirrc. paisiry
    il          fcct to an iron bor; lhcnGc                       I !nc, N. 64 degrcrs 3(I
                                              S. 60 degrecs 56'W.,t07.s
                                                                                                w.
           thc trnicr of s.id T,R 94; thencc                                 foef to a railrod qitc
    t.            (XI E.:t2S.0 fcct                with lhc ccntrlirr of s8idT.R9{.S.
                                     tothcple ofbeginning.                                      t7
                      1.30 acres.' ,nor! or le!s.
i                                                 Parccl No. 5 t 432-mFdJ-{,24

              InsUUrnen Rcfcrencc: Voiurnc
                Crunry..Ohio,
                                                    ol,))&.    page    { !g   . Docd. Rccrids        of



More              nly known as: 7079 Township
                                              Rosd 94, Lowiston, Ohio 43333.




                                                                  D e004001943                             0R 703,/e,e9
     Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-3 Filed: 02/03/20 Page: 1 of 2 PAGEID #: 13



 SBA              U. S. SMALL BUSINESS ADMINISTRATION                          SJJI
January 28,2020
RENNA L/JONAS H STUTZMAN
7078 TOWNSHIP ROAD 94
LEWISTOWN, OH 43333
Re: SBA Loan No.
RENNA L/JONAS H STUTZMAN
Please accept this letter in response to your recent request for payoff
information on the above referenced loan.
As of January 31,2020, the payoff balance on this loan is as follows:
Principal Balance 126,348.96
Interest                   2,,336.17
Outstanding Interest 37,543.18
Total Due                 166,228.31

For each day after January        3'l ,,   2020, please add interest at a rate of
$9.73 per day.
*Please add at least 7 business days of interest to allow for mail transit and
processing.
The figures provided are from SBA records and subject to verification by
SBA's Denver Finance Office. Payments are posted with the effective date of
receipt, and recent payments may not be reflected in this balance. Any
overages will be refunded as appropriate.
     Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-3 Filed: 02/03/20 Page: 2 of 2 PAGEID #: 14

Paf ment 0ptions:

Online:
You can pay online at https://www.pay.gov and click on the link under'Make
a 1201 B orrower Payment'

Bv Mail:
Please forward pay off funds, made payable to SBA, to one of the followin
addresses:
NOTE: Payments sent to the below PO Box address must be sent using the US
Postal Service. The PO Box cannot accept payments sent using UPS of FedEx.
Standard Mailing Address:
SBA
PO Box 3918
Portland, OR 97208-3918
Overnight Express Mailing Addre      s   s:

US Bank
ATTN: SBA #3918
17650 NE Sandy Blvd.
PD-OR-ClGL
Portland, OR 97230

Please allow four to six weeks for the processing of any release documents.
This agency recognizes that time is of the essence in this transaction. If an
expedited release of collateral is needed or if the prepared release should be
forwarded to a representative other than borrower, please forward these
requests to SANTA ANA LOAN LIQUIDATION CENTER OR FAX:
714-567-0136. Please contact our office for wirins instructions or if vou have
questions.
Sincerely,
NATIONAL DISASTER LOAN RESOLUTION CENTER
                      Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-4 Filed: 02/03/20 Page: 1 of 1 PAGEID #: 15
-6 5HY                                                       CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                  Renna L. Stutzman


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII         Franklin                                    &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW              Logan
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
Leah M. Wolfe, 303 Marconi Blvd., Ste. 200
Columbus, Ohio 43215, 614-469-5715


II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u        u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u        u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         28 U.S.C. 1345
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         This is a complaint in foreclosure
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
02/03/2020                                                            s/Leah M. Wolfe
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
          Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-5 Filed: 02/03/20 Page: 1 of 2 PAGEID #: 16

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Ohio


                  United States of America                             )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No. 2:20-cv-00603
                                                                       )
                  Renna L. Stutzman, et al.                            )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Logan County Treasurer
                                           100 South Madriver Street
                                           Bellefontaine, OH 43311




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Leah M. Wolfe
                                           Assistant United States Attorney
                                           303 Marconi Boulevard
                                           Suite 200
                                           Columbus, OH 43215


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
           Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-5 Filed: 02/03/20 Page: 2 of 2 PAGEID #: 17

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-00603

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-6 Filed: 02/03/20 Page: 1 of 2 PAGEID #: 18

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Ohio


                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 2:20-cv-00603
                                                                      )
                  Renna L. Stutzman, et al.                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ohio Department of Taxation
                                           150 East Gay Street, 21st Floor
                                           Columbus, OH 43215




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Leah M. Wolfe
                                           Assistant United States Attorney
                                           303 Marconi Boulevard
                                           Suite 200
                                           Columbus, OH 43215


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
           Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-6 Filed: 02/03/20 Page: 2 of 2 PAGEID #: 19

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-00603

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-7 Filed: 02/03/20 Page: 1 of 2 PAGEID #: 20

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Ohio


                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 2:20-cv-00603
                                                                      )
                  Renna L. Stutzman, et al.                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jonas H. Stutzman
                                           7078 Township Road 94
                                           Lewistown, OH 43333




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Leah M. Wolfe
                                           Assistant United States Attorney
                                           303 Marconi Boulevard
                                           Suite 200
                                           Columbus, OH 43215


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
           Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-7 Filed: 02/03/20 Page: 2 of 2 PAGEID #: 21

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-00603

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-8 Filed: 02/03/20 Page: 1 of 2 PAGEID #: 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Ohio


                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 2:20-cv-00603
                                                                      )
                  Renna L. Stutzman, et al.                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Renna L. Stutzman
                                           a.k.a. Renna Henkle
                                           7078 Township Road 94
                                           Lewistown, OH 43333




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Leah M. Wolfe
                                           Assistant United States Attorney
                                           303 Marconi Boulevard
                                           Suite 200
                                           Columbus, OH 43215


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
           Case: 2:20-cv-00603-EAS-KAJ Doc #: 1-8 Filed: 02/03/20 Page: 2 of 2 PAGEID #: 23

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-00603

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
